DETAILED ACTION
The communication is a First Action Non-Final on the merits. Claims 1-15, as originally filed, are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) submitted on 09 October 2019 and 04 February 2021 have been considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
           35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Claims 1-10 are directed towards a method. Claims 11-13 are directed towards a system. Claims 14-15 are directed towards a manufacture (computer-readable medium). Thus, these claims, on their face, are directed to one of the statutory categories of 35 U.S.C. § 101.
Step 2A - Prong 1: Claims 1-15 include the abstract idea of correlating and linking survey data with telemetry data. Using Claim 1 as an example for specific analysis, the claim limitations that comprise the abstract idea are paraphrased as: correlating data patterns in telemetry data with data patterns in survey data and linking the survey data with the telemetry data to contextualize the user feedback to the telemetry data. This abstract idea is grouped within at least Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Step 2A - Prong 2: This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as collecting telemetry data from at least one electronic device, collecting survey data related to user feedback associated with the at least one electronic device, and performing the steps "in a computer system" merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
Step 2B: This The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a collecting telemetry data from at least one electronic device, collecting survey data related to user feedback associated with the at least one electronic device represent receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) and/or electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log), and performing the steps "in a computer system" to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea. Taking the claim elements separately, these elements perform(s) the steps or functions of the abstract idea as detailed above. These functions correspond to the actions required to perform the abstract idea. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Additional Independent Claims: The analysis of claim 1 is applicable to the additional independent claims 11 and 14 as these additional claims comprise alternate embodiments that implement the same steps of the method of the claim analyzed above. Independent claim 11 includes limitations similar to independent claim 1 with the addition of elements from claims 6 and 9. Independent claim 14 includes limitations similar to claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9-15 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Green et al. (Pub. #: US 2010/0106542 A1).
Claim 1:
A method comprising: collecting, in a computer system, telemetry data from at least one electronic device; 
(Green: "[0032] In an embodiment, at 131, the help desk management service automatically gathers other information from a processing environment of the user. This other information accompanies the rating and is also recorded. Some of the other information can include but is not limited to one or more of the following: an IP address for a device of the user, application identifiers for applications executing in the processing environment, active VPN's within the processing environment, processor load for a device of the user, memory fragmentation metrics, signatures of applications, a version of the operating system, VM's running in the processing  environment, bandwidth of a network connection being used by the processing environment, bandwidth load, and subnet addresses and information." through 0034)
collecting, in the computer system, survey data related to user feedback associated with the at least one electronic device; 
(Green: "[0021] At 110, the help desk management service activates a questionnaire that is presented to a user. The questionnaire itself is provided via a user interface (UI) mechanism, such as an icon or context menu within a World-Wide Web (WWW) browser or on a desktop of a user's client device. The purpose of the questionnaire is to gauge the user's perceived satisfaction when interacting with a resource or suite or resources. The timing and contents of the questionnaire can vary as can when the questionnaire is presented to the user." through 0031)

(Green: Figure 2, particularly item 230, "[0043] For example, the problem rating and resolution service can gather processing environment information (e.g., subnet, applications being run, active VPN's, processor load, memory fragmentation, etc.) with the rating. Comments can also be acquired with the rating. This information assists in the correlation processing at 130. For example, a comment on slow network access (resource is network as a whole) states that a particular user is running a particular VPN and other VPN users are also commenting (but not all of them) that network access is slow. Here, the VPN subnet or access point is automatically identified as being the same for all the commenting users. In such a case, the problem rating and resolution service can send an alert to display or popup on a screen of help desk personnel stating that a specific VPN server may be experiencing performance issues. This prompts an interrogation of the VPN in question and actions are taken to remedy the situation. Here, the user that initially commented was totally unaware of the real cause of the problem related to a slow network connection, which turned out to be a particular VPN server. So, correlation with other users' comments and ratings assist in finding underlying causes of problems or issues with enterprise resources.",  "[0075] The help desk management service 402 receives the rating 401 from a user's processing environment and correlates that rating 401 with other ratings 401 culled from other users and their experiences with the resource. In response to this correlation, one or more proactive actions are taken by a help desk.", and "[0077] In a particular situation, the help desk management service 402 uses an identity for the resource, the rating, the other ratings for the resource, metrics collected with the rating and the other ratings, and comments collected with the rating and the other ratings to mine for or discover a pattern. The pattern is associated with a pre-defined configuration problem associated with or related to the resource. The pattern can also be used to detect hardware issues, network issues, and/or software issues.")
Claim 2:

(Green: "[0030] Thus, a user can also, in some situations, comment on prior activation. For example, if the user had indicated slow network response times for the resource that was experienced 20 minutes prior and is activating the resource a second time one of the categories associated with the rating and provided within the questionnaire can state: 'earlier you ranked the resource access as N, has this now improved?'" and "[0035] The questionnaire is customizable and can be dynamically customized based on the history of the user, resource, and/or present conditions of the network as a whole. Multiple different resources can also be addressed, as was partially discussed above. The ratings of the questionnaire can also include detailed messages and labels to guide the user in selecting a rating. Still further, the questionnaire can accept user comments in the language and format desired by the user.")
Claim 3:
comprising determining a type of survey to generate based on any of the telemetry data and the data patterns.
(Green: "[0030] Thus, a user can also, in some situations, comment on prior activation. For example, if the user had indicated slow network response times for the resource that was experienced 20 minutes prior and is activating the resource a second time one of the categories associated with the rating and provided within the questionnaire can state: 'earlier you ranked the resource access as N, has this now improved?'" and "[0035] The questionnaire is customizable and can be dynamically customized based on the history of the user, resource, and/or present conditions of the network as a whole. Multiple different resources can also be addressed, as was partially discussed above. The ratings of the questionnaire can also include detailed messages and labels to guide the user in selecting a rating. Still further, the questionnaire can accept user comments in the language and format desired by the user.")
Claim 4:
comprising comparing the telemetry data and the survey data across multiple electronic devices and from multiple user feedback.
Green: Figure 2, particularly item 230, 0043, "[0075] The help desk management service 402 receives the rating 401 from a user's processing environment and correlates that rating 401 with other ratings 401 culled from other users and their experiences with the resource. In response to this correlation, one or more proactive actions are taken by a help desk.", and 0077)
Claim 6:
comprising mining the telemetry data for the data patterns associated with any of known attributes and anomaly attributes of the at least one electronic device.
(Green: "[0077] In a particular situation, the help desk management service 402 uses an identity for the resource, the rating, the other ratings for the resource, metrics collected with the rating and the other ratings, and comments collected with the rating and the other ratings to mine for or discover a pattern. The pattern is associated with a pre-defined configuration problem associated with or related to the resource. The pattern can also be used to detect hardware issues, network issues, and/or software issues.")
Claim 9:
wherein the telemetry data comprises an identification code, and wherein the method further comprises linking the survey data with the telemetry data based on the identification code.
(Green: "[0016] A resource is recognized via an 'identity.' An identity is authenticated via various techniques (e.g., challenge and response interaction, cookies, assertions, etc.) that use various identifying information ( e.g., identifiers with passwords, biometric data, hardware specific data, digital certificates, digital signatures, etc.). A 'true identity' is one that is unique to a resource across any context that the resource may engage in over a network ( e.g., Internet, Intranet, etc.). However, each resource may have and manage a variety of identities, where each of these identities may only be unique within a given context (given service interaction, given processing environment, given virtual processing environment, etc.)." and "[0031] At 130, the help desk management service records the rating, a resource identity for the resource, and a user identity for the user in a repository ( directory, database, file, data warehouse, etc.) for subsequent help desk action and analysis.")
Claim 10:

(Green teaches presenting surveys to a user when another user indicates problems exist with usage of the system in at least 0024 and based on the users having a "similar processing environment" at the time the other user indicates problems exist based from telemetry data.)
Claim 11:
A computer system comprising: a processor; a memory comprising instructions executable by the processor to: 
(Green: 0020, 0056, 0068, 0074)
analyze telemetry data associated with an electronic device; 
(Green: 0032-0034)
analyze survey data from a first survey related to user feedback associated with the electronic device; 
(Green: 0021-0031)
identify data patterns in the telemetry data and the survey data; and link the survey data with the telemetry data based on correlated data patterns between the telemetry data and the survey data; 
(Green: Figure 2, particularly item 230, 0043, 0075, 0077)
a data analytics tool that mines the telemetry data for the data patterns associated with any of known attributes and anomaly attributes of the electronic device, 
(Green: 0077)
wherein the telemetry data comprises an identification code, and wherein the instructions executable by the processor links the survey data with the telemetry data based on the identification code.
(Green: 0016, 0031)
Claim 12:
comprising a survey generator to generate a second survey for user feedback based on any of the telemetry data and the data patterns.
Green: "[0030] Thus, a user can also, in some situations, comment on prior activation. For example, if the user had indicated slow network response times for the resource that was experienced 20 minutes prior and is activating the resource a second time one of the categories associated with the rating and provided within the questionnaire can state: 'earlier you ranked the resource access as N, has this now improved?'" and "[0035] The questionnaire is customizable and can be dynamically customized based on the history of the user, resource, and/or present conditions of the network as a whole. Multiple different resources can also be addressed, as was partially discussed above. The ratings of the questionnaire can also include detailed messages and labels to guide the user in selecting a rating. Still further, the questionnaire can accept user comments in the language and format desired by the user.")
Claim 13:
wherein the data analytics tool is set to compare the telemetry data and the survey data across multiple electronic devices and from multiple user feedback.
(Green: Figure 2, particularly item 230, 0043, "[0075] The help desk management service 402 receives the rating 401 from a user's processing environment and correlates that rating 401 with other ratings 401 culled from other users and their experiences with the resource. In response to this correlation, one or more proactive actions are taken by a help desk.", and 0077)
Claim 14:
A non-transitory computer readable medium comprising code set to: analyze telemetry data related to an electronic device; 
(Green: "[0032] In an embodiment, at 131, the help desk management service automatically gathers other information from a processing environment of the user. This other information accompanies the rating and is also recorded. Some of the other information can include but is not limited to one or more of the following: an IP address for a device of the user, application identifiers for applications executing in the processing environment, active VPN's within the processing environment, processor load for a device of the user, memory fragmentation metrics, signatures of applications, a version of the operating system, VM's running 
analyze survey data provided in a first survey comprising user feedback pertaining to the electronic device; 
(Green: "[0021] At 110, the help desk management service activates a questionnaire that is presented to a user. The questionnaire itself is provided via a user interface (UI) mechanism, such as an icon or context menu within a World-Wide Web (WWW) browser or on a desktop of a user's client device. The purpose of the questionnaire is to gauge the user's perceived satisfaction when interacting with a resource or suite or resources. The timing and contents of the questionnaire can vary as can when the questionnaire is presented to the user." through 0031)
identify similar data patterns in the telemetry data and the survey data; correlate the survey data with the telemetry data based on the similar data patterns; 
(Green: Figure 2, particularly item 230, 0043, 0075, 0077)
and generate a second survey for user feedback based on any of the telemetry data, data patterns in the telemetry data, and data patterns in the survey data.
(Green: "[0030] Thus, a user can also, in some situations, comment on prior activation. For example, if the user had indicated slow network response times for the resource that was experienced 20 minutes prior and is activating the resource a second time one of the categories associated with the rating and provided within the questionnaire can state: 'earlier you ranked the resource access as N, has this now improved?'" and "[0035] The questionnaire is customizable and can be dynamically customized based on the history of the user, resource, and/or present conditions of the network as a whole. Multiple different resources can also be addressed, as was partially discussed above. The ratings of the questionnaire can also include detailed messages and labels to guide the user in selecting a rating. Still further, the questionnaire can accept user comments in the language and format desired by the user.")
Claim 15:
wherein the code is set to compare the telemetry data and the survey data across multiple electronic devices and from multiple user feedback.
Green: Figure 2, particularly item 230, 0043, "[0075] The help desk management service 402 receives the rating 401 from a user's processing environment and correlates that rating 401 with other ratings 401 culled from other users and their experiences with the resource. In response to this correlation, one or more proactive actions are taken by a help desk.", and 0077)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (Pub. #: US 2010/0106542 A1) in view of Ebert (US 2005/0154557 A1).
Claim 5:
Green collects data at the time of the survey, but does not appear to specify collecting historical data up "to a time of collecting the survey data". However, Ebert teaches an analogous system of user feedback collected in conjunction with telemetry data wherein the telemetry data is collected continuously in at least 0035-0037 including in real-time in at least 0035 and 0081.
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the telemetry collection in the system of Green to include the additional telemetry data collection as taught by Ebert. One would have been motivated to combine Green and Ebert as both references describe user feedback systems that correlate the user feedback with telemetry information gathered from the same user/device/system. Furthermore, providing continuous telemetry data in the manner of Ebert provides "information about when, where, or why the user is experiencing a problem in using the software application" (Ebert: 0036).
Claim 7:
Green collects data at the time of the survey, but does not appear to specify "comprising mining the telemetry data in real-time as the telemetry data is collected". However, Ebert teaches an analogous system of user feedback collected in conjunction with telemetry data wherein the telemetry data is collected continuously in at least 0035-0037 including in real-time in at least 0035 and 0081.
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the telemetry collection in the system of Green to include the additional telemetry data collection as taught by Ebert. One would have been motivated to combine Green and Ebert as both references describe user feedback systems that correlate the user feedback with telemetry information gathered from the same user/device/system. Furthermore, providing continuous telemetry data in the manner of Ebert provides "information about when, where, or why the user is experiencing a problem in using the software application" (Ebert: 0036).
Claim 8:
Green teaches presenting a survey with multiple entries in at least 0028-0030. Green does not appear to specify "wherein the survey comprises a single question survey". However, Ebert teaches an analogous system of user feedback collected in conjunction with telemetry data wherein the telemetry data is collected continuously in at least 0035-0037 including "one or more questions" in at least 0037.
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the surveys in the system of Green to be limited to one question as taught by Ebert. One would have been motivated to combine Green and Ebert as both references describe user feedback systems that correlate the user feedback with telemetry information gathered from the same user/device/system. Furthermore, providing specific questions allows the system to provide "specific information about a particular problem" (Ebert: 0037).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sachdev et al. (Pub. #: 2018/0285102 A1) for the description of determining when to send a survey to a user dependent upon events associated with execution of a software application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604.  The examiner can normally be reached on M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        

/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688